


Exhibit 10.24

Employment Agreement with Maureen M. Bufalino

 

EMPLOYMENT AGREEMENT

Agreement made this 14th day of January, 2007, by and between Omega Financial
Corporation, a financial holding company organized under the laws of the
Commonwealth of Pennsylvania (“Bank”) and Maureen Bufalino, an individual
(“Bufalino”).

BACKGROUND

Bufalino is currently employed by the Bank in the position of Regional President
and Consultant. The Bank desires to retain the services of Bufalino pursuant to
the provisions of this Agreement, to which Bufalino is agreeable.

NOW, THEREOF, in consideration of the mutual covenants and agreements herein
contained, and intended to be legally bound hereby, the parties agree as
follows:

 

1.

Duties. During the Term (as hereafter defined), Bufalino shall be used as
necessary to assist with business development. She will remain on the Board of
Directors of Omega Bank and Omega Financial Corporation for the term of her last
election, with re-election subject to Board governance. During the Term,
Bufalino shall act in the best interest of the Bank and Omega’s other
subsidiaries and use her best efforts to promote the profitable growth of the
Bank and Omega’s other subsidiaries.

 

2.

Term. The term of this Agreement shall commence on January 16, 2007 and ending
on the earliest of the following dates (hereafter called the “Term”): (a) the
date Bufalino dies or becomes permanently disabled (i.e., upon her failure to
render services of the character which she had previously rendered to the Bank,
because of her physical or mental illness or other incapacity beyond her
control; (b) termination of Bufalino’s employment with the Bank for cause (as
hereinafter defined); (c) termination of Bufalino’s employment without cause (in
which case Bufalino shall be

 

30

 

--------------------------------------------------------------------------------

 

 

entitled to severance payments as described in Section 4(b) hereof); (d) mutual
agreement of the Bank and Bufalino; or (e) on January 15, 2008. For purposes of
this Agreement, the term “cause” shall mean (i) indictment or conviction of
Bufalino for any felony; or (ii) a request by any bank regulatory authority for
Bufalino’s dismissal due to her violation of any banking laws or regulations; or
(iii) dereliction of duty, gross negligence, insubordination, disparagement of
the Bank or its products or services, substance abuse, fraud, misconduct or
disclosure of confidential information; or (iv) Bufalino’s failure or refusal to
comply with the written policies or directives of the Bank’s Board of
Directions, provided Bufalino fails to cure such non-compliance within five days
after receiving written notice from the Bank’s Board of Directors specifying
such non-compliance or misconduct.

 

3.

Base Compensation. During the Term, Bufalino shall receive a base salary of
$56,000 per year payable in accordance with the Bank’s payroll practices
applicable to its others employees.

 

4.

Other Benefits.  

 

(a)

Bufalino will be provided membership to the Westmoreland Club.

 

(b)

Bufalino will be provided use of a company car.

 

(c)

The Bank shall have the right to terminate Bufalino’s employment without cause
during the Term, in which case Bufalino shall be entitled to severance payments
from the date of such termination until the earlier of (the “Severance Payment
Period”) of the following dates: (i) January 15, 2008; (ii) the date Bufalino
becomes permanently disabled (i.e., upon her failure to render service of the
character which she had previously rendered to the Bank, because of her physical
or mental illness or other capacity.) The payments during the Severance Payment
Period shall be equal to the base

 

31

 

--------------------------------------------------------------------------------

 

 

annual salary Bufalino is entitled to under Section 3 hereof, pro rated in
accordance with the length of the Severance Payment Period, and payable as
provided in Section 3 hereof.

 

5.

Withholding. The Bank may withhold from any salary or benefits payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.

 

6.

Confidentiality and Non-Competition. All payments to Bufalino under this
Agreement shall be subject to Bufalino’s compliance with the provisions of this
Section 6. If Bufalino fails to comply with such provisions, her right to any
future payments under this Agreement shall terminate and the Bank’s obligations
under this Agreement to make such payments and provide such benefits shall
cease.

 

(a)

Bufalino covenants and agrees that she will not, during the Term of her
employment or at any time thereafter, except with the express prior written
consent of the Bank or pursuant to the lawful order of any judicial or
administrative agency of government, directly or indirectly, disclose,
communicate or divulge to any person, or use for the benefit of any person, any
knowledge or information with respect to the conduct or details of the Bank’s
business which she, acting reasonably, believes or should believe to be of a
confidential nature and the disclosure of which not be in the Bank’s interest.

 

(b)

Bufalino covenants and agrees that she will not, during the Term of her
employment period and for a period of one year thereafter, except with the
express written consent of the Bank, directly or indirectly, whether as an
employee, owner, partner, consultant, agent, director, officer, shareholder or
in any other capacity, engage in or assist any person to engage in any act or

 

32

 

--------------------------------------------------------------------------------

 

 

action which she, acting reasonably, believes or should believe would be harmful
or inimical to the interests of the Bank.

 

(c)

Bufalino covenants and agrees that she will not, during the Term of her
employment and for a period of one year thereafter, except with the express
written consent of the Bank, in any capacity (including, but not limited to,
owner, partner, shareholder, consultant, agent, employee, officer, director or
otherwise), directly or indirectly for her own account or for the benefit of any
person, engage or participate in or otherwise be connected with any commercial
bank, savings bank, credit union or commercial loan originator (where similar or
dissimilar to the foregoing) which grants loans or credit facilities to persons
in Luzerne County, Pennsylvania.

 

(d)

The parties agree that any breach by Bufalino of any of the covenants or
agreements contained in Section 6 will result in irreparable injury to the Bank
for which money damages would not adequately compensate the Bank and, therefore,
in the event of any such breach, the Bank shall be entitled (in addition to any
other rights and remedies which it may have at law or in equity) to have an
injunction issued by any competent court enjoining and restraining Bufalino
and/or any person involved therein from continuing such breach. The existence of
any claim or cause of action, which Bufalino may have against the Bank or any
other person, shall not constitute a defense or bar to the enforcement of such
covenants or agreements. In the event of the breach of Section 6(b) or section
6(c) hereof, the one year period contained therein shall be extended for the
period of such breach and for the period of any litigation concerning such
breach, such extended period to commence on the later of (i) the date of final
court order (without further right of appeal)

 

33

 

--------------------------------------------------------------------------------

 

 

acknowledging the validity of such Section 6(b) or Section 6(c) or (ii) the last
day of the Term.

 

(e)

If any portion of the covenants or agreements contained in this Section 6, or
the application hereof, is construed to be invalid or unenforceable, the other
portions of such covenant(s) or agreement(s) or the application thereof shall
not be affected and shall be given full force and effect, without regard to the
invalid or unenforceable portions, to the fullest extent possible. If any
covenant or agreement in this Section 6 is held unenforceable because of the
area covered, the duration thereof, or the scope thereof, then the court making
such determination shall have the power to reduce the area and/or duration
and/or limit the scope thereof, and the covenant or agreement shall then be
enforceable in its reduced form.

 

(f)

For purposes of this Section 6, the term “the Bank” shall include the Bank and
Omega, any successor to the Bank under Section 7 hereof, and all present and
future direct and indirect subsidiaries and affiliates of the Bank or Omega.

 

7.

Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon any corporate or other successor of the Bank which will acquire,
directly or indirectly, by merger, consolidation, purchase, or otherwise, all or
substantially all of the assets of the Bank, and shall otherwise inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns. Nothing in the Agreement
shall preclude the Bank from consolidation or merger into or with or
transferring all or substantially all of its assets to another person. In that
event, such other person shall assume this Agreement and all obligations of the
Bank hereunder. Upon such a consolidation, merger, or transfer of

 

34

 

--------------------------------------------------------------------------------

 

 

assets and assumption, the term “the Bank” as used herein, shall mean such other
person and this Agreement shall continue in full force and effect.

 

8.

Waivers Not to be Continued. Any waiver by a party of any breach of this
Agreement by another party shall not be construed as a continuing waiver or as a
consent to any subsequent breach by the other party.

 

9.

Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered by hand
(including recognized courier service) or mailed, certified or registered mail,
return receipt requested, with postage prepaid, to the following addresses or to
such other address as either party may designate by like notice:

 

A.

If to Bufalino, to:

Maureen Bufalino

41 White Tail Drive

Dallas, PA 18612

 

 

B.

If to the Bank, to:

Donita Koval

Omega Bank

366 Walker Drive

State College, PA 16801

 

And to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.

 

10.

Jurisdiction. Bank and Bufalino hereby consent to the exclusive jurisdiction of
the Courts of Common Pleas of Centre County, Pennsylvania in any and all actions
arising hereunder and irrevocably consent to service of process as set forth in
Section 9 hereof.

 

 

11.

General Provisions.  

 

35

 

--------------------------------------------------------------------------------

 

 

 

(a)

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and supersedes and replaces all prior agreements
between the parties. No amendment, supplement, waiver or termination (other than
terminations for breach) of any of the provisions hereof shall be effective
unless in writing and signed by the party against whom it is sought to be
enforced. Any written amendment, supplement, waiver or termination hereof
executed by the Bank and Bufalino shall be binding upon them and upon all other
persons, without the necessity of securing the consent of any other person and
no person shall be deemed to be a third party beneficiary under this Agreement.

 

(b)

The term “person” as used in this Agreement means a natural person, joint
venture, corporation, limited liability company, sole proprietorship, trust,
estate, partnership, cooperative, association, non-profit organization or any
other legally cognizable entity.

 

(c)

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same Agreement.

 

(d)

No failure on the part of any party hereto to exercise and no delay in
exercising any right, power or remedy hereunder shall operate was a waiver
thereof, nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other rights, power or remedy.

 

(e)

The headings of the sections of the Agreement have been inserted for convenience
of reference only and shall in no way restrict or modify any of the terms or
provisions thereof.

 

36

 

--------------------------------------------------------------------------------

 

 

 

(f)

This Agreement shall be governed and construed and the legal relationships of
the parties determined in accordance with the laws of the Commonwealth of
Pennsylvania applicable to contracts executed and to be performed solely in the
Commonwealth of Pennsylvania. The legal principle that ambiguities are construed
against the drafter of a document shall not be applicable to this document.

 

(g)

Nothing contained herein shall be construed to require the Bank to violate
applicable law, including, but not limited to, applicable banking laws and
regulations, and all obligations of the Bank under this Agreement shall be
deemed to be qualified accordingly.

OMEGA FINANCIAL CORPORATION


Attest:

         /s/ Christina K. Marshall           

By:

      /s/ Donita R. Koval          

 

Christina K. Marshall

Donita R. Koval

 

Attest:

        /s/ Mary Hobbs                          

By:

     /s/ Maureen Bufalino        

 

Mary Hobbs

Maureen Bufalino

 

 

 

37

 

--------------------------------------------------------------------------------